UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-28025 Global Energy Inc. (Exact name of registrant as specified in its charter) Nevada 86-0951473 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) 16 Menachem Begin Street, Gama Building, 5th floor, Ramat Gan, Israel (Zip Code) (Address of Principal Executive Offices) +972-077-202-5444 (Registrant’s Telephone Number, Including Area Code) ­ (Former Name, Former Address and Former Fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company”. in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: On April 9, 2013, 317,753,571 shares of the registrant’s common stock were outstanding. Table of Contents GLOBAL ENERGY INC. (The "Company”) INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements F1-F21 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3. Quantitative and Qualitative Disclosures about Market Risk 5 Item4T. Controls and Procedures 5 PART II. OTHER INFORMATION Item1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item3. Defaults Upon Senior Securities 6 Item4. [Removed and Reserved] 6 Item5. Other Information 6 Item6.
